Citation Nr: 0502783	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  99-13 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU), for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
July 1968.  He died in December 1998.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the VA 
Regional Office (RO) in Roanoke, Virginia, which denied the 
aforementioned claims.

The appellant had requested a Board hearing in her August 
1999 substantive appeal, but cancelled that hearing request 
in March 2000 correspondence.

The Board remanded this matter in February 2001, for the 
securing of Social Security Administration records, and in 
July 2003, for compliance with a change in law regarding 
notice and assistance to the claimant.


FINDINGS OF FACT

1.  The decedent died in December 1998.  The death 
certificate shows that the immediate cause of his death was 
arrhythmia, with other significant contributing causes 
including: hypertension, arteriosclerotic cardiovascular 
disease (ASCVD), chronic obstructive pulmonary disease 
(COPD), and chronic lymphocytic leukemia (CLL).  

2.  At the time of his death, service connection was in 
effect for degenerative disc disease of the cervical and 
lumbar spine, assigned a 20 percent evaluation; and for 
hemorrhoids, sinusitis, bursitis, and dermatophytosis, all of 
which were assigned noncompensable (zero percent) 
evaluations.  The combined evaluation for the veteran's 
service-connected disabilities at the time of his death was 
20 percent.

3.  No cardiovascular condition, including hypertension, 
ASCVD or COPD, or chronic lymphocytic leukemia was 
demonstrated either during the veteran's active military 
service, the first post-service year, or for several years 
following his release from active duty; those disorders are 
not shown to have been otherwise related to service, and 
those disorders were not caused or chronically worsened by 
the veteran's service-connected disabilities.

4.  The veteran's service-connected disabilities did not 
result in, cause, contribute to or otherwise hasten his 
death.

5.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service-
connected disability.  

6.  Prior to his death, the veteran's service-connected 
disabilities, in and of themselves, did not preclude him from 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(32), 1101, 1102, 1310 
(West 2002); 38 C.F.R. §§ 3.1(y), 3.303, 3.307, 3.309, 3.312 
(2004).

2.  The statutory requirements for eligibility for Chapter 35 
Survivors' and Dependents' Educational Assistance benefits 
have not been met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2004).

3.  The criteria for entitlement to TDIU, for accrued 
benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 
4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2003 letter, the RO informed the appellant of the 
VCAA and its effect on her claims.  In addition, the 
appellant was advised, by virtue of a detailed Statement of 
the Case issued in July 1999 and in Supplemental Statements 
of the Case, as most recently issued in November 2002 and 
February 2004 during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to VA death benefits.  The appellant did not 
respond to the RO's July 2003 communication with additional 
evidence or argument.  Further, the claims file reflects that 
the February 2004 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The decedent died in December 1998, at the age of 69.  The 
death certificate indicates that the immediate cause of his 
death was arrhythmia, with other significant contributing 
causes including: hypertension, arteriosclerotic 
cardiovascular disease (ASCVD), chronic obstructive pulmonary 
disease (COPD) and chronic lymphocytic leukemia (CLL).  

At the time of the veteran's death, service connection was in 
effect for degenerative disc disease of the cervical and 
lumbar spine, assigned a 20 percent evaluation; and for 
hemorrhoids, sinusitis, bursitis, and dermatophytosis, all of 
which were assigned noncompensable evaluations.  

The service medical records are entirely negative for 
complaints, findings, or diagnoses related to any 
cardiovascular problems.  An electrocardiogram done in June 
1966 was within normal limits.  The veteran's January 1968 
separation examination report reflects that clinical 
evaluation of the lungs and chest, and of the heart, was 
normal.  A blood pressure reading of 130/88 was made.  

A VA examination was conducted in January 1971.  Evaluation 
of the cardiovascular and musculoskeletal systems were 
normal.  X-ray films revealed mild changes of degenerative 
disc disease of C-5 and C6, as well as mild hypertrophic 
lipping in the upper lumbar area, which was diagnosed.  X-ray 
films were negative with respect to the shoulders and elbows. 

In a March 1971 rating action, service connection was granted 
for degenerative disc disease of the cervical and lumbar 
spine, assigned a 10 percent evaluation; and for hemorrhoids, 
sinusitis, bursitis, and dermatophytosis, all of which were 
assigned noncompensable evaluations.  

VA-ray films of the chest, neck, and sinuses taken in 
September 1976 revealed degenerative arthritis and discogenic 
disease of the cervical spine, flattening of the diaphragm of 
the chest, and lymph node calcification, as well as normal 
paranasal sinuses.  An echocardiogram done in September 1976 
was within normal limits.  

An attending physician's report dated in April 1980 included 
diagnoses of ASCVD, manifested by myocardial infarction and 
status post coronary artery bypass surgery and degenerative 
joint disease with cervical arthritis, moderately severe, and 
mild to moderate lumbosacral arthritis with sciatica.  The 
doctor commented that the veteran was limited mainly by his 
cervical arthritis, preventing him from doing certain aspects 
of his job and preventing certain activities.  The physician 
classified this as considerable to substantial impairment. 

A VA examination was conducted in June 1980, at which time 
the veteran complained of back and leg pain.  Diagnoses of 
chronic degenerative osteoarthritis of the lumbosacral and 
cervical spine, by X-ray films, were made.  

In a July 1980 rating action, a 20 percent evaluation was 
assigned for degenerative disc disease of the cervical and 
lumbosacral spine.  In a statement dated in 1980, the veteran 
noted that he had retired from his job in June of that year, 
and argued that his rating should be 100 percent, not 20 
percent, essentially claiming entitlement to TDIU.  

VA records dated in July 1980 document lumbar spondylosis 
with discogenic radiculopathy.  In a progress note dated in 
November 1980, a VA doctor opined that the veteran was 
disabled for the job he was previously performing due to 
cervical and lumbar spondylosis, as well as myocardial 
infarct.

A VA hospitalization record dated in January 1981 makes 
reference to a history of coronary bypass surgery in December 
1979 as well as a history of three myocardial infarctions, in 
1976, 1978, and 1979.  In a substantive appeal dated in 
February 1981, the veteran mentioned that he was last 
employed in June 1981, and was too disabled to return to this 
employment.

VA records dated in 1981 document treatment for hypertension, 
status post coronary artery bypass surgery, and for low back 
pain.  

The file also contains medical statements dated in April 1981 
from a VA doctor and an Air Force physician, to the effect 
that, due to cervical and lumbar spondylosis and myocardial 
infarct, the veteran was totally disabled, likely to be 
permanent, and was unable to perform his previous job.  

In an October 1981 Board decision, entitlement to an 
evaluation in excess of 20 percent for degenerative disc 
disease of the cervical and lumbosacral spine was denied.  
The Board concluded that osteoarthritis of the cervical and 
lumbosacral spine was shown, but that the veteran had full 
range of motion of the cervical spine and only slight 
limitation of motion of the lumbosacral spine.

The veteran died in December 1998, and in January 1999 the 
appellant filed a VA Form 21-534, applying for dependency and 
indemnity compensation, as well as accrued benefits, claiming 
that the cause of the veteran's death was due to service.

The appellant provided for the file the veteran's private 
medical records dated in 1994 and 1998.  In 1994, the veteran 
was seen for complaints of radiating back pain.  Physical 
examination of the chest revealed clinical findings of COPD.  
X-ray films revealed degenerative changes with findings 
consistent with lumbar spondylosis and possibly lumbar 
stenosis.  An impression of back and leg pain, likely 
secondary to lumbar spondylosis, was made.  The doctor also 
noted that the veteran might have metastatic prostatic cancer 
of the spine. When seen in March 1995, an MRI revealed mild 
spondylitic features, degenerative disk disease, no high 
grade stenosis and no significant nerve root compression.  
The veteran was seen in December 1998, status-post 
sternotomy, at which time an impression of acute compression 
of the superior plate of T12 was made.  

In March 2001, records were received from the Social Security 
Administration (SSA).  Social Security benefits had been 
granted from June 1980, but a decision to discontinue them in 
June 1982 was made based on a finding that disability had 
ceased in April 1982.  However, in an October 1982 decision, 
SSA benefits were continued from June 1982 forward.  The 
decision noted that the veteran had a high school education 
and attended two years of college.  It was noted that his 
last job was as a clerk and then general manager of a liquor 
store, and that he had stopped working in June 1981 and had 
not worked since then.  The veteran's impairments were listed 
as: (1) superficial femoral occlusive disease and possible 
aorto-illiac occlusive disease; (2) residual effects of past 
double coronary artery bypass surgery (December 1979); (3) 
minimal degenerative changes in the cervical and lumbosacral 
spine, lumbar spondylosis and discogenic radiculopathy; (4) 
duodenal ulcer; (5) claudication pains in both legs; and (6) 
a calcaneal spur on the left heel.  

The SSA report noted that the veteran suffered from 
discomfort in both legs, was fatigued easily and had to lie 
down for several hours each day.  It was determined that he 
suffered from easy fatigability and pain of such severity, 
frequency, or duration as to prevent the sustained 
performance of sedentary work activity, and disability 
benefits were granted.  

The SSA records include an evaluation of the veteran 
performed by Dr. M. in March 1982.  The veteran gave a 
history of pain and stiffness in the neck, indicating that he 
was unable to maintain his job at the liquor store due to 
that.  The doctor opined that the veteran did have a very 
minimal to mild degree of degenerative arthritis of the 
lumbar spine, but no more than the average 52-year-old.  The 
doctor made reference to an EMG report dated in July 1980, 
which revealed very mild radiculopathy of the right side, 
although the March 1982 evaluation showed no objective 
findings of neurological defects.  The doctor opined that he 
did not find the veteran disabled from most forms of 
employment due to his mild degenerative arthritis.  The 
doctor noted that he was more concerned about the veteran's 
claudication-like symptoms of pain in the leg.  The doctor 
opined that these were not symptoms of spinal stenosis, but 
might be part of the veteran's cardiovascular disease.  Also 
included in the SSA records were the records pertaining to 
the veteran's December 1979 double coronary bypass surgery. 

III.  Pertinent Law and Regulations

A.  Service Connection - Cause of Death

Pursuant to 38 U.S.C.A. §§ 1110, 1131, a veteran is entitled 
to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

In order for service connection for the cause of the 
decedent's death to be granted in this case, it must be shown 
that a service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

B.  Chapter 35 Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

C.  Accrued Benefits - TDIU

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by non-service- connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).

IV.  Analysis

A.  Service Connection - Cause of Death

In this case, the appellant contends that the cause of the 
veteran's death was etiologically related to service.  As 
stated before, the decedent's death certificate states that 
the immediate cause of his death was arrhythmia, with other 
significant contributing causes including: hypertension, 
arteriosclerotic cardiovascular disease, chronic obstructive 
pulmonary disease, and chronic lymphocytic leukemia.  

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service or to any service-connected 
disability.  No available medical evidence shows that the 
decedent suffered from any cardiovascular condition or from 
chronic lymphoctic leukemia until several years following his 
discharge from service.  The veteran's cardiovascular 
problems were not initially documented until 1976.  
Similarly, the record contains no indication that any of the 
veteran's service connected conditions caused, contributed, 
hastened or in any way had a role in his death.  In short, no 
medical opinion or other professional evidence relating any 
of the causes of the decedent's death, either primary or 
secondary, to service, any incident of service or any 
service-connected disorder has been presented.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service.  The Board has considered the appellant's statements 
to this effect.  Nevertheless, in this case the appellant has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the claimed causal 
relationship between the decedent's death and his military 
service.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease or service connected disability and the 
conditions that caused or contributed to the cause of death 
of the decedent.  The preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of her husband's death.



B.  Chapter 35 Benefits

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that he did not have a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability at the time of his death.  The record shows that 
at the time of the veteran's death in December 1998, none of 
his service-connected disabilities was rated as totally 
disabling, and that his combined disability rating was 20 
percent.  Moreover, the record shows that none of his 
service-connected disabilities was at any point during his 
lifetime rated as 100 percent disabling.  Accordingly, the 
claimant cannot be considered an "eligible person" entitled 
to receive education benefits.  38 U.S.C.A. § 3501(a)(1); 38 
C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).

Because the claimant does not meet the basic criteria under 
the law for eligibility for survivors' educational assistance 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for 
Survivors' and Dependents' Educational Assistance benefits 
must be denied as a matter of law.

C.  Accrued Benefits - TDIU

The Board has observed that various documents in the record 
(September 1980, February 1981, and May 1981) all contain 
claims for TDIU filed by the veteran.  As the Board has noted 
in its previous remands, inasmuch as the RO did not 
adjudicate a claim for TDIU prior to the veteran's death, the 
claim remained open at the time of the veteran's death in 
December 1998.  Therefore, the TDIU claim will be considered 
for accrued benefits purposes.  

In this case, the veteran's combined 20 percent evaluation 
for his service connected disabilities, which consisted of: 
degenerative disc disease of the cervical and lumbar spine, 
assigned a 20 percent evaluation; and for hemorrhoids, 
sinusitis, bursitis, and dermatophytosis, all of which were 
assigned noncompensable evaluations; do not meet the initial 
criteria for schedular consideration for the grant of TDIU 
under 38 C.F.R. § 4.16(a).  

The question thus becomes whether there exists an extra-
schedular basis for the grant of entitlement to TDIU.  In 
this regard, the Board has considered the veteran's 
educational and employment background.  Evidence from the 
Social Security Administration reveals that the veteran 
completed high school, as well as two years of college.  He 
was last employed as a clerk in a liquor store, and then 
general manager.  He had not worked since June 1981.  

The Board has reviewed the medical evidence of record in this 
case, described above, but finds that this evidence does not 
support the conclusion that the veteran's service-connected 
disabilities, in and of themselves, were of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.

The record unquestionably establishes that the veteran 
suffered from arthritis of the cervical and lumbar spine.  
However the Board points out that this disability was 
evaluated by VA as only 20 percent disabling under the 
applicable rating codes.  There is no indication that any of 
the veteran's other service-connected disorders (all 
evaluated as zero percent disabling) in any way adversely 
impacted his employment.  It is clear, however, that the 
veteran's non-service-connected cardiovascular condition, 
manifested diagnoses of hypertension, ASCVD, COPD, and by a 
history of coronary bypass surgery in December 1979 as well 
as a history of three myocardial infarctions in 1976, 1978, 
and 1979, significantly impacted his employability.

While the record reflects that the veteran's arthritis of the 
spine was a factor in his unemployability and in the decision 
to decision to award him Social Security disability benefits, 
the evidence repeatedly reflects that the veteran's non-
service-connected cardiovascular problems also played a major 
role in his employability.  For example, the record contains 
medical statements dated in April 1981 from a VA doctor and 
an Air Force doctor to the effect that, due to cervical and 
lumbar spondylosis and myocardial infarct, the veteran was 
totally disabled, likely to be permanent, and he was unable 
to perform his previous job.  

As another example, the veteran was evaluated by Dr. M. in 
March 1982.  The doctor opined that he did not find the 
veteran disabled from most forms of employment due to his 
mild degenerative arthritis.  The doctor noted that he was 
more concerned about the veteran's claudication-like symptoms 
of pain in the leg.  The doctor opined that these were not 
symptoms of spinal stenosis, but might be part of the 
veteran's cardiovascular disease.  

Social Security disability benefits were awarded to the 
veteran due to conditions including: superficial femoral 
occlusive disease and possible aorto-illiac occlusive 
disease; residual effects of past double coronary artery 
bypass surgery (December 1979), minimal degenerative changes 
in the cervical and lumbosacral spine, lumbar spondylosis, 
and discogenic radiculopathy; and claudication pains in both 
legs.  The SSA report specifically noted that the veteran 
suffered from discomfort in both legs, that he became 
fatigued easily, and had to lie down for several hours each 
day.  SSA determined that he suffered from easy fatigability 
and pain of such severity, frequency, or duration as to 
prevent the sustained performance of sedentary work activity.  
However, the evidence reflects that the leg pain and fatigue, 
which was identified as a significant reasons for the grant 
of SSA benefits, was related not to the veteran's service-
connected arthritis of the spine, but to his non-service-
connected cardiovascular conditions.  

In essence, the evidence does not establish that the veteran 
was unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities, as evaluated from when the 
veteran initially filed his TDIU claims in 1980 and 1981 
until the time of his death.  As explained, it is clear that 
his non-service-connected cardiovascular conditions and 
related symptoms considerably impacted his ability to pursue 
even sedentary employment.  

Overall, the Board concludes that the preponderance of the 
evidence is against the finding that the veteran's service-
connected disorders, in and of themselves, rendered him 
unable to obtain or retain substantially gainful employment 
at any time prior to death.  Accordingly, the preponderance 
of the evidence is against the appellant's claim of 
entitlement to TDIU for accrued benefits purposes, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to give 
the benefit of the doubt to the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, is denied.

Entitlement to TDIU, for accrued benefits purposes, is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


